Citation Nr: 1341646	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  05-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected gastroesophageal reflux disorder with esophageal ulcer (GERD) effective from February 28, 2005; and in excess of 10 percent from November 10, 2011.

2.  Entitlement to an effective date prior to October 12, 2012, for a 60 percent disability rating for coronary artery disease (CAD).  

3.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that, in relevant part, granted service connection for tinnitus and assigned a 10 percent disability rating effective February 28, 2005; and denied service connection for a heart condition, hypertension, hearing loss of the right ear, hearing loss of the left ear, major depressive disorder claimed as mental condition to include posttraumatic stress disorder, gastrointestinal disorder to include irritable bowel syndrome, a bleeding ulcer, and a respiratory disorder.  By Notice of Disagreement submitted in August 2005, the Veteran initiated an appeal as to the denials of service connection for a heart condition, hypertension, hearing loss of the left ear, major depressive disorder claimed as mental condition to include posttraumatic stress disorder, gastrointestinal disorder to include irritable bowel syndrome, and a bleeding ulcer.  He perfected an appeal as to these issues by filing a VA Form 9 in November 2005.

In March 2008, the Board issued a decision denying service connection for a heart condition, hypertension, hearing loss of the left ear, major depressive disorder claimed as mental condition to include posttraumatic stress disorder, gastrointestinal disorder to include irritable bowel syndrome, and a bleeding ulcer.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision issued in February 2010, the Court affirmed the Board's denial of service connection for major depressive disorder and posttraumatic stress disorder.  The Court found error, however, in the remainder of the Board's decision and vacated it and remanded the Veteran's claims for service connection for left ear hearing loss, hypertension, bleeding ulcer, heart condition and gastrointestinal disorder.

In September 2010, the Board remanded the claims for additional development.  Thereafter, the RO issued a rating decision in June 2011 granting service connection for coronary artery disease.  This disability was evaluated as 10 percent disabling effective February 28, 2005 and as 30 percent disabling as of March 21, 2011.  The Veteran disagreed with the disability ratings assigned to his service-connected coronary artery disease and perfected an appeal by filing a timely VA Form 9 in August 2011.

In addition, by a rating decision issued in December 2011, the RO granted service connection for GERD as secondary to his service-connected coronary artery disease and assigned a noncompensable disability rating effective February 28, 2005 and a 10 percent disability rating effective November 10, 2011.  The Veteran has disagreed with the disability ratings assigned to his service-connected GERD and perfected an appeal by filing a timely VA Form 9 in April 2012.

In September 2012, the Board denied entitlement to service connection for a left ear hearing loss and hypertension, denied a disability rating in excess of 10 percent for service-connected coronary artery disease effective as of February 28, 2005, granted a 30 percent disability rating as of November 5, 2010 for coronary artery disease, denied increased disability ratings for GERD and remanded the issue of whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.

By an October 2012 rating decision, the RO increased the Veteran's disability rating for coronary artery disease to 30 percent, as of November 5, 2010, pursuant to the Board's decision.  

In October 2012, the Veteran filed a claim for an increased disability rating for coronary artery disease, and in a January 2013 rating decision, the RO increased the Veteran's rating for coronary artery disease to 60 percent, as of October 12, 2012.  The Veteran has disagreed with the effective date for this rating, and has perfected an appeal by filing a timely VA Form 9 in March 2013.

The Veteran appealed the Board's September 2012 decision to the Court.  In a May 2013 Joint Motion for Partial Remand (JMR), the Court vacated and remanded that portion of the Board's decision that denied entitlement to a compensable disability rating for GERD for the period prior to November 10, 2011 and denied a disability rating in excess of 10 percent for GERD beginning November 10, 2011.

(The issue of whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below.)


FINDINGS OF FACT

1.  Prior to November 10, 2011, the Veteran's GERD was not productive of two or more symptoms of persistent and recurrent epigastric distress such as dysphagia, pyrosis, and regurgitation for any distinct time period.

2.  As of November 10, 2011, the Veteran's GERD has been productive of no more than persistently recurring symptoms of epigastric distress such as dysphagia, pyrosis, and regurgitation; it has not been productive of associated substernal, arm or shoulder pain or of considerable impairment of health.

3.  On September 24, 2012, the Board denied an initial disability rating in excess of 10 percent for coronary artery disease prior to November 5, 2010, and granted a 30 percent disability rating as of November 5, 2010; this decision was affirmed by the Court.
 
4.  It was not factually ascertainable that the Veteran's coronary artery disease warranted a 60 percent disability rating prior to October 12, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected GERD were not met prior to November 10, 2011.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).

2.  As of November 10, 2011, the criteria for a disability rating in excess of 10 percent for service-connected GERD have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).

3.  The criteria for an effective date prior to October 12, 2012, for award of a 60 percent rating for coronary artery disease have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400, 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

The Veteran's GERD claim arises from appeal of the initial evaluation following the grant of service connection, and from the assignment of an effective date for a higher rating for CAD.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  After reviewing the record, the Board finds that the requisite notices with respect to these two issues have been provided.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

All known post-service medical records have been associated with the claims file.  The Veteran was provided with VA examinations to determine the severity of his GERD in March and November 2011.  The Board has found that these examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements regarding the issues decided herein.


Higher Rating--GERD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a rating decision issued in December 2011, service connection for GERD was granted and a noncompensable disability rating was assigned effective February 28, 2005.  A higher disability rating of 10 percent was assigned effective from November 10, 2011.  

The Rating Schedule does not provide a specific diagnostic code for evaluation of GERD.  Thus, the Veteran's GERD has been evaluated as analogous to the hiatal hernia and the diagnostic criteria set forth in Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 percent evaluation is warranted where the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.


Compensable disability rating from
February 28, 2005 to November 10, 2011

Private treatment records show the Veteran had complaints of epigastric upset since as early as November 1984.  They also show that in 1990 he was diagnosed with an ulcer that was confirmed by an Upper Gastrointestinal Series that showed mild to moderate reflux, evidence of esophageal reflux, and a small ulceration or erosion at the base of the duodenal bulb.  At that time, he was prescribed Axid for this problem.  The available treatment records show (and the Veteran has consistently reported) that sometime in either 1990 or 1991, he had an epigastric bleed. Subsequent treatment records showed this condition continued to improve and was responsive to medication.

VA treatment records show that, when he first came in for treatment at the VA Medical Center in October 2000, he had no complaints relating to his GERD or previous history of ulcers.  In March 2004, the Veteran presented to the VA emergency room with complaints of chest pain.  Since this was shortly after his stent placement in January 2004, he underwent cardiac work up for this but no new findings were made.  Thus, the physician felt that the Veteran's chest pain was atypical and most likely due to GERD, which was confirmed after the Veteran responded to a GI cocktail he was given.  He was, therefore, discharged home with a prescription for omeprazole.

In April 2005, the Veteran was hospitalized for two days for an upper gastrointestinal bleed with an esophagogastroduodenoscopy (EGD) showing gastric and esophageal ulcerations that were healing.  The Veteran had reported to the emergency room, stating that he had four to five black tarry stools starting that morning, but denied nausea, vomiting, abdominal pain, and recent changes in bowel habits.  He was heme positive in the emergency room, and had a nasogastric tube placed and had coffee ground and bright red contents.  He denied having fever, chills, dizziness, lightheadedness, chest pain or shortness of breath.  At the time, he reported that he normally was on 40 mg of omeprazole but that he had run out approximately six weeks before.  He also reported that since his stents were placed he was taking Motrin 325 mg (however, from his description of the pill, it was actually thought to be enteric-coated aspirin, which was consistent with his medications list).  He further reported a prior history of having a bleeding ulcer in 1990 from ibuprofen use.  After EGD showed several healing ulcerations as well as several spots of erosion, the Veteran was restarted on omeprazole 40 mg daily, which he was advised he would need to take indefinitely.  He was further advised not to take any nonsteroidal anti-inflammatories since this was his second bleed on those medications.  He was discharged as stable without signs of further bleeding.

Subsequent VA treatment records show no further complaints of or treatment for bleeding ulcers.  His GERD was stable on omeprazole without complaints of any symptoms.

At VA examination in March 2011, the Veteran was assessed for irritable bowel syndrome (IBS) since his initial claim for a gastrointestinal condition included IBS.  The Veteran, however, denied any symptoms of IBS and the examiner noted there was no record of treatment for or diagnosis of IBS.  The Veteran did state he experienced some loose stools on a weekly basis but did not report any abdominal pain, cramping, incomplete evacuation, alternating constipation or other symptoms that would meet the diagnostic criteria for IBS.

On physical examination, it was noted the Veteran's overall general health was good, and there were no signs of weight loss, malnutrition, anemia, fistula, abdominal mass or abdominal tenderness.  The assessment was that there was insufficient clinical evidence to warrant a diagnosis of IBS.

The Veteran also underwent a VA stomach, duodenum and peritoneal adhesions examination in March 2011.  This examination report notes the Veteran's history of bleeding ulcers in April 2005 and that upper endoscopy showed esophageal ulcers. It was noted that the condition had improved on current treatment with omeprazole. It was noted there were no periods of incapacitation due to stomach or duodenal disease; nor were there episodes of abdominal colic, nausea, vomiting or abdominal distention.  The Veteran denied having gnawing or burning pain.  The Veteran's height was 73 inches and his weight was 231 pounds.  There were no signs of weight loss, malnutrition or anemia.  The assessment was status post gastrointestinal bleed without effect on usual daily activities.

Based upon a review of this evidence, the Board finds that a compensable disability rating is not warranted for the Veteran's service-connected GERD for the period prior to November 10, 2011.  In order to warrant a higher evaluation, the evidence would need to show that the Veteran had two or more of the following symptoms:  epigastric distress with dysphagia, pyrosis, or regurgitation.  In the present case, with the exception of the gastrointestinal bleed in April 2005, the evidence prior to November 10, 2011 fails to demonstrate that the Veteran had these symptoms or any active symptoms of GERD.  In fact, the August 2011 treatment note showed no complaints of GERD symptoms by the Veteran and the Assessment & Plan list did not reference any problem at that time. In February 2010, the Veteran denied any symptoms on a review of symptoms and he was to continue on the omeprazole (40 mg). 

The Board acknowledges that the Veteran had a gastrointestinal bleed in April 2005; however, even taking this into account, his GERD did not meet the criteria for a higher rating during this time period.  Treatment records from this episode reflect that he had melena, and bloody, coffee ground material in his stomach.  These symptoms are contemplated by the criteria for a 60 percent rating; however, in order to warrant that rating, these symptoms would need to be accompanied by such severe symptoms as vomiting, material weight loss, moderate anemia, or other symptom combinations productive of severe impairment of health.  In the present case, for the period prior to November 10, 2011, the evidence does not show that the Veteran exhibited these symptoms, even during the time immediately before or after the April 2005 incident.  Had the Veteran had protracted episodes as severe as the April 2005 episode of gastrointestinal bleeding, this may have warranted a higher disability rating; however, this one time episode of gastrointestinal bleeding, was not the result of symptomatology to warrant a compensable disability rating under Diagnostic Code 7346.  The evidence does not reflect that this upper gastrointestinal bleed caused any harm to the Veteran's overall health. 

The Board has considered rating the Veteran's GERD under other Diagnostic Codes in order to provide the most beneficial rating.  Under Diagnostic Code 7305, pertaining to a duodenal ulcer, a 10 percent disability rating is warranted for a mild duodenal ulcer, with recurring symptoms once or twice yearly.  Higher disability ratings are not warranted unless the Veteran has recurring episodes of severe symptoms occurring at least two or three times per year, and averaging 10 days in duration.  Under this Diagnostic Code, the April 2005 incident would not be considered a distinct time period, but would instead be considered within the context of the entire appeals period to determine whether the Veteran's disability met the criteria for a compensable rating.  The Veteran's one time occurrence of a gastrointestinal bleed would not meet the criteria for a compensable disability rating under this Diagnostic Code.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2013).  The criteria under other Diagnostic Codes pertaining to the digestive system do not address the symptoms demonstrated by the Veteran's GERD, including his April 2005 gastrointestinal bleed, and therefore would not provide a compensable disability rating for the time period prior to November 10, 2011.  38 C.F.R. § 4.114.  A reasonable reading of the record indicates that the temporary and brief episode in April 2005 was a result of the Veteran's discontinuance of medication and did not last so long as to have caused persistent symptoms that would have warranted a compensable rating.  In short, the Veteran never experienced symptoms prior to November 10, 2011, that warranted a compensable rating.  The preponderance of evidence is against the claim.  38 U.S.C.A. § 5107.

Disability rating in excess of 10 percent from November 10, 2011

The Veteran underwent another VA examination in November 2011.  At this examination, he reported continuing symptoms, to include heartburn (pyrosis), reflux and regurgitation.  He reported taking omeprazole 40 mg daily with breakthrough symptoms occurring approximately one to two times per week lasting 30 minutes to an hour for which he used over-the-counter antacids.  The examiner did not note that there were any signs or symptoms of anemia, weight loss, nausea, vomiting, hematemesis, melena or substernal or arm or shoulder pain.  Furthermore, the examiner did not note that the Veteran's GERD was productive of considerable impairment of health.  

The evidence of record establishes the Veteran's first report of recurrent and persistent GERD symptoms was at the November 2011 VA examination, and thus a 10 percent disability rating is warranted as of that date.  A higher disability rating is not warranted, however, because the evidence fails to demonstrate that his persistent and recurrent symptoms of GERD have been accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  In fact, the November 2011 VA examiner noted the Veteran was in overall good health and that he denied having any substernal, arm or shoulder pain as a result of his GERD.  Consequently, the Board finds that the evidence of record fails to demonstrate that the criteria for a disability rating higher than 10 percent is warranted as of November 10, 2011.  The preponderance of the evidence is against the claim.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  

The Board finds no reason to refer this case to the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  Neither the first nor second Thun element is satisfied here.  The symptoms associated with the Veteran's service-connected GERD, heartburn (pyrosis), reflux and regurgitation, are considered by the rating criteria under Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 7346.  In addition, there is no evidence that the Veteran's service-connected GERD has presented an exceptional or unusual disability picture.  The Board notes that the Veteran has not been working over the claim period; however, the April 2013 examiner noted that his GERD did not impact his ability to work.  In addition, while the Veteran had a gastrointestinal bleed in April 2005, there is no evidence that the Veteran has been hospitalized frequently for his service-connected GERD.  In fact, this appears to be the sole instance that the Veteran was hospitalized for symptoms associated with his GERD.  As such, the evidence does not support referring this case for an extraschedular evaluation.

Effective date for a 60 percent disability rating for CAD

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o). Generally, the applicable regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is to be made effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 
38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32;Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A June 2011 rating decision granted service connection for coronary artery disease, rated 10 percent, effective February 28, 2005, and rated 30 percent, effective March 21, 2011.  A September 24, 2012 Board decision denied an initial disability rating in excess of 10 percent prior to November 5, 2010, and granted a 30 percent disability rating as of November 5, 2010.  This decision was not appealed, and is therefore final based on the evidence of record at the time of the Board's decision.  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the Board decision is neither alleged nor raised by the record.   

The earliest documentation in the claims file received after the September 24, 2012 Board decision that can be construed as a claim for an increased rating for coronary artery disease is the Veteran's statement received on October 12, 2012, stating that the Veteran claimed an increase in his service-connected heart disability.  

In this case, the Board finds that there is no evidence prior to the Veteran's October 12, 2012, claim for an increased in disability rating for his service-connected coronary artery disease that shows an increase was warranted.  While there are medical records in the Virtual VA online records system showing that the Veteran was treated for various medical issues during that time, these do not provide any evidence that the Veteran's service-connected coronary artery disease warranted a 60 percent disability rating, namely more than one episode of acute congestive heart failure in a year or workload of greater than 3 METS, but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Diagnostic Code 7005.  Thus, an effective date earlier than that already assigned by the RO--October 12, 2012--for a 60 percent disability rating is not warranted.  The preponderance of the evidence is against the claim.


ORDER

A compensable disability rating for GERD prior to November 10, 2011, is denied. 

A disability rating for GERD in excess of 10 percent from November 10, 2011, is denied.

An effective date prior to October 12, 2012 for award of a 60 percent disability rating for coronary artery disease is denied.


REMAND

In September 2012, the Board remanded the issue of whether new and material evidence had been presented in order to reopen a claim for entitlement to service connection for right ear hearing loss.  The September 2012 Board decision was subsequently appealed to the Court, and apparently has not been returned to the agency of original jurisdiction (AOJ) for completion of development of this issue.  In particular, while it appears that the Veteran has been afforded a VA examination for this issue, it has not been re-adjudicated by the AOJ.

As such, this issue must be returned to the AOJ for completion of necessary development and re-adjudication.

Accordingly, the case is REMANDED for the following action:

Complete the necessary development required by the Board's 2012 remand and readjudicate the issue of whether new and material evidence has been presented in order to reopen a claim of entitlement to service connection for a right ear hearing loss.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


